 

EXHIBIT 10.1 

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of the date
listed on the signature pages hereto, is by and among Pressure Biosciences,
Inc., a Massachusetts corporation with offices located at 14 Norfolk Avenue,
South Easton, Massachusetts 02375 (the ”Company”), and the investors listed on
the Schedule of Purchasers attached hereto (individually, a “Purchaser” and
collectively, the “Purchasers”).

 

RECITALS

 

A.       The Company and each Purchaser is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”),
pursuant to Regulation D (“Regulation D”) or Regulation S (“Regulation S”) as
promulgated by the United States Securities and Exchange Commission (the “SEC”)
under the 1933 Act.

 

B.       Each Purchaser wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, the aggregate number of units
(each a “Unit” or collectively, the “Units”) as set forth opposite such
Purchaser’s name in column (3) on the Schedule of Purchasers, with each Unit
consisting of: (i) one (1) share of common stock, par value $0.01 (the “Common
Stock”), of the Company (the “Common Shares”), with each such Common Share
bearing a restrictive legend, and (ii) a warrant to purchase one (1) share of
Common Stock, in the form attached hereto as Exhibit A (the “Warrants”) (as
exercised, collectively, the “Warrant Shares”).

 

C.       The Common Shares, the Warrants and the Warrant Shares are collectively
referred to herein as the “Securities.” The Units shall be delivered in the form
of one certificate for restricted shares of Common Stock representing the
aggregate number of Common Shares purchased and one warrant, with a restrictive
legend, representing the aggregate number of Warrant Shares purchased.

 

D.       Capitalized terms used but not defined in this Agreement shall have the
meanings set forth in that certain Confidential Private Placement Memorandum
dated July 15, 2016 (the “Memorandum”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Purchaser
hereby agree as follows:

 

1.PURCHASE AND SALE OF COMMON SHARES AND WARRANTS.

(a)         Common Shares and Warrants . Subject to the satisfaction (or waiver)
of the conditions set forth in a Subscription Agreement and Investor
Questionnaire, the Company shall issue and sell to each Purchaser, and each
Purchaser shall purchase from the Company, on a Tranche Closing Date, such
aggregate number of Units as is set forth opposite such Purchaser’s name in
column (3) on the Schedule of Purchasers.

 

   

 

 

(b)       Purchase Price. The aggregate purchase price for the Units to be
purchased by each Purchaser (the “Purchase Price”) shall be the amount set forth
opposite such Purchaser’s name in column (6) on the Schedule of Purchasers.

 

(c)       Form of Payment. On a Tranche Closing Date, (i) each Purchaser shall
pay its respective Purchase Price to the Company for the Units to be issued and
sold to such Purchaser on such Tranche Closing Date, by wire transfer of
immediately available funds in accordance with the Company’s written wire
instructions contained in the Subscription Agreement and Investor Questionnaire
and (ii) the Company shall deliver to each Purchaser (A) one certificate
representing the aggregate number of Common Shares as is set forth opposite such
Purchaser’s name in column (4) of the Schedule of Purchasers, (B) one Warrant
pursuant to which such Purchaser shall have the right to initially acquire up to
such number of the Warrant Shares as is set forth opposite such Purchaser’s name
in column (5) of the Schedule of Purchasers, in all cases, duly executed on
behalf of the Company and registered in the name of such Purchaser or its
designee.

 

2.PURCHASER’S REPRESENTATIONS AND WARRANTIES.

Each Purchaser, severally and not jointly, represents and warrants to the
Company with respect to only itself that, as of the date hereof and as of the
Tranche Closing Date:

 

(a)                 Organization; Authority. Such Purchaser, if an entity, is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite power and authority to enter
into and to consummate the transactions contemplated by this Agreement, the
Subscription Agreement and Investor Questionnaire, and Warrant and each of the
other agreements and instruments entered into or delivered by any of the parties
hereto in connection with the transactions contemplated hereby and thereby, as
may be amended from time to time (collectively, the “Transaction Documents”) to
which it is a party and otherwise to carry out its obligations hereunder and
thereunder.

 

(b)                 No Public Sale or Distribution. Such Purchaser is (i)
acquiring its Common Shares and Warrants, and (ii) upon exercise of its Warrants
will acquire the Warrant Shares issuable upon exercise thereof, in each case,
for its own account and not with a view towards, or for resale in connection
with, the public sale or distribution thereof in violation of applicable
securities laws, except pursuant to sales registered or exempted under the 1933
Act; provided, however, by making the representations herein, such Purchaser
does not agree, or make any representation or warranty, to hold any of the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act. Such Purchaser is
acquiring the Securities hereunder in the ordinary course of its business. Such
Purchaser does not presently have any agreement or understanding, directly or
indirectly, with any entity or individual (each such entity or individual, a
“Person”) to distribute any of the Securities in violation of applicable
securities laws.

 

(c)                 Investor Status. Such Purchaser is an “accredited investor”
as that term is defined in Rule 501(a) of Regulation D, or not a U.S. Person as
that term is defined in Regulation S, or if such person is not an accredited
investor, a sophisticated investor who:

 

  2 

 



 

(i)represents that such investor is acquiring the Securities for such investor’s
own account, for investment only not with a view to the resale or distribution
thereof;

 

(ii)acknowledges that the right to transfer the Securities will be restricted by
the Securities Act, applicable state securities laws and certain contractual
restrictions, and that the investor’s ability to do so will be restricted by the
absence of a market for the Securities;

 

(iii)represents that such investor has such knowledge and experience in
financial and business matters that he or she is capable of evaluating the
merits and risks of the prospective investment; and      (iv)represents that
such investor qualifies as one or more of the following:

   

(1)     has an investment of $250,000 or more in shares;

 

(2)has personal income before taxes for his or her last fiscal year or latest
12-month period of at least $300,000;

 

(3)is capable of bearing the economic risk of his or her investment and has a
net worth (exclusive of home, home furnishings, personal automobiles and the
amount to be invested in these shares) of at least five (5) times the total
purchase price of the shares subscribed for by the investor.

 

(d)                 Reliance on Exemptions. Such Purchaser understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.

 

(e)                 Information. Such Purchaser and its advisors, if any, have
been furnished with all materials relating to the business, finances and
operations of the Company and materials relating to the offer and sale of the
Securities which have been requested by such Purchaser. Such Purchaser and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company. Such Purchaser understands that its investment in the Securities
involves a high degree of risk. Such Purchaser has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities.

 

(f)                  No Governmental Review. Such Purchaser understands that no
United States federal or state agency or any other government or governmental
agency has passed on or made any recommendation or endorsement of the Securities
or the fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

  3 

 

 

(g)                 Transfer or Resale. Such Purchaser understands that: (i) the
Securities have not been and are not being registered under the 1933 Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) such Purchaser
shall have delivered to the Company (if requested by the Company) an opinion of
counsel to such Purchaser, in a form reasonably acceptable to the Company, to
the effect that such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or (C)
such Purchaser provides the Company with reasonable assurance that such
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A promulgated under the 1933 Act (or a successor rule thereto) (collectively,
“Rule 144”); (ii) any sale of the Securities made in reliance on Rule 144 may be
made only in accordance with the terms of Rule 144, and further, if Rule 144 is
not applicable, any resale of the Securities under circumstances in which the
seller (or the Person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC promulgated thereunder; and (iii) neither the Company nor any other Person
is under any obligation to register the Securities under the 1933 Act or any
state securities laws or to comply with the terms and conditions of any
exemption thereunder.

 

(h)                 Validity; Enforcement. This Agreement has been duly and
validly authorized, executed and delivered on behalf of such Purchaser and
constitute the legal, valid and binding obligations of such Purchaser
enforceable against such Purchaser in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

(i)                   No Conflicts. The execution, delivery and performance by
such Purchaser of this Agreement and the consummation by such Purchaser of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the organizational documents of such Purchaser, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Purchaser is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to such Purchaser, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of such Purchaser to perform its
obligations hereunder.

 

(j)                  Residency. Such Purchaser is a resident of the jurisdiction
specified below its address on the Schedule of Purchasers.

 

(k)       Certain Trading Activities. Such Purchaser has not directly or
indirectly, nor has any person acting on behalf of or pursuant to any
understanding with such Purchaser, engaged in any transactions in the securities
of the Company (including, without limitation, Short Sales involving the
Company’s securities) since the time that such Purchaser was first contacted by
the Company or the Placement Agent regarding the investment in the Company
contemplated herein. “Short Sales” include, without limitation, all “short
sales” as defined in Rule 200 promulgated under Regulation SHO under the 1934
Act (“Regulation SHO”) and all types of direct and indirect stock pledges,
forward sales contracts, options, puts, calls, swaps and similar arrangements
(including on a total return basis), and sales and other transactions through
non-U.S. broker dealers or foreign regulated brokers (but shall not be deemed to
include the location and/or reservation of borrowable shares of Common Stock).

 

  4 

 

 

3.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each of the Purchasers that, as of the
date hereof and as of the Tranche Closing Date:

 

(a)                 Organization and Qualification. Each of the Company and its
Subsidiary are entities duly organized and validly existing and in good standing
under the laws of the jurisdiction in which they are formed, and have the
requisite power and authorization to own their properties and to carry on their
business as now being conducted and as presently proposed to be conducted. Each
of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any Subsidiary, individually or taken as a whole, (ii) the
transactions contemplated hereby or in any of the other Transaction Documents or
(iii) the authority or ability of the Company or any of its Subsidiaries to
perform any of their respective obligations under any of the Transaction
Documents. Other than the Persons set forth on Schedule 3(a), the Company has no
Subsidiaries. “Subsidiaries” means any Person in which the Company, directly or
indirectly, (I) owns any of the outstanding capital stock or holds any equity or
similar interest of such Person or (II) controls or operates all or any part of
the business, operations or administration of such Person, and each of the
foregoing, is individually referred to herein as a “Subsidiary.”

 

(b)                 Authorization; Enforcement; Validity. The Company has the
requisite power and authority to enter into and perform its obligations under
this Agreement and the other Transaction Documents and to issue the Securities
in accordance with the terms hereof and thereof. The execution and delivery of
this Agreement and the other Transaction Documents by the Company, and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Common Shares and the
issuance of the Warrants and the reservation for issuance and issuance of the
Warrant Shares issuable upon exercise of the Warrants) have been duly authorized
by the Company’s board of directors or other governing body and no further
filing, consent or authorization is required by the Company, its board of
directors or its stockholders or other governing body. This Agreement has been,
and the other Transaction Documents will be prior to the Tranche Closing Date,
duly executed and delivered by the Company or its agent, and each constitutes
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with its respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law.

 



  5 

 



 

(c)                 Issuance of Securities. The Common Shares, when issued, will
be validly issued, fully paid and nonassessable and free from all preemptive or
similar rights, taxes, liens, charges and other encumbrances with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock. The Warrants are duly authorized and upon issuance in
accordance with the terms of the Transaction Documents shall be validly issued,
fully paid and non-assessable and free from all preemptive or similar rights,
taxes, liens, charges and other encumbrances with respect to the issue thereof.
Upon exercise in accordance with the Warrants, the Warrant Shares, when issued,
will be validly issued, fully paid and nonassessable and free from all
preemptive or similar rights, taxes, liens, charges and other encumbrances with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. Subject to the accuracy of the
representations and warranties of the Purchasers in this Agreement, the offer
and issuance by the Company of the Securities is exempt from registration under
the 1933 Act.

 

(d)                 Acknowledgment Regarding Purchaser’s Purchase of Securities.
The Company acknowledges and agrees that to its actual knowledge each Purchaser
is acting solely in the capacity of an arm’s length purchaser with respect to
the Transaction Documents and the transactions contemplated hereby and thereby.
The Company further represents to each Purchaser that the Company’s decision to
enter into the Transaction Documents to which it is a party has been based
solely on the independent evaluation by the Company and its representatives.

 

(e)                 Dilutive Effect. The Company understands and acknowledges
that the number of Warrant Shares will increase in certain circumstances. The
Company further acknowledges that its obligation to issue the Warrant Shares
upon exercise of the Warrants in accordance with this Agreement and the Warrants
is, absolute and unconditional regardless of the dilutive effect that such
issuance may have on the ownership interests of other stockholders of the
Company.

 

(f)                  Conduct of Business; Regulatory Permits. Neither the
Company nor any of its Subsidiaries is in violation of any term of or in default
under its Certificate of Incorporation, Bylaws, any certificate of designation,
preferences or rights of any other outstanding series of preferred stock of the
Company or any of its Subsidiaries or their organizational charter, certificate
of formation or certificate of incorporation or bylaws, respectively. Neither
the Company nor any of its Subsidiaries is in violation of any judgment, decree
or order or any statute, ordinance, rule or regulation applicable to the Company
or any of its Subsidiaries.

 

(g)                 Investment Company Status. The Company is not, and upon
consummation of the sale of the Securities will not be, an “investment company,”
an affiliate of an “investment company,” a company controlled by an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company” as such terms are defined in the Investment Company
Act of 1940, as amended.

 



  6 

 



 

(h)                 Disclosure. The Company confirms that neither it nor any
other Person acting on its behalf has provided any of the Purchasers or their
agents or counsel with any information that constitutes or could reasonably be
expected to constitute material, non-public information concerning the Company
or any of its Subsidiaries, other than the existence of the transactions
contemplated by this Agreement, the other Transaction Documents, and the
Memorandum. The Company understands and confirms that each of the Purchasers
will rely on the foregoing representations in effecting transactions in
securities of the Company. All disclosure provided to the Purchasers regarding
the Company and its Subsidiaries, their businesses and the transactions
contemplated hereby, including the schedules to this Agreement, furnished by or
on behalf of the Company, the Placement Agent or the Company’s Subsidiaries is
true and correct and does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, liabilities, prospects, operations (including results thereof) or
conditions (financial or otherwise), which, under applicable law, rule or
regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly disclosed. The
Company acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.

 

4.COVENANTS.

 



(a)                 Form D and Blue Sky. The Company shall file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to each Purchaser promptly after such filing. The Company shall, on or
before the Tranche Closing Date, take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for, or to,
qualify the Securities for sale to the Purchasers on the Tranche Closing Date
pursuant to this Agreement under applicable securities or “Blue Sky” laws of the
states of the United States (or to obtain an exemption from such qualification),
and shall provide evidence of any such action so taken to the Purchasers on or
prior to the Tranche Closing Date. Without limiting any other obligation of the
Company under this Agreement, the Company shall timely make all filings and
reports relating to the offer and sale of the Securities required under all
applicable securities laws (including, without limitation, all applicable
federal securities laws and all applicable “Blue Sky” laws), and the Company
shall comply with all applicable federal, state and local laws, statutes, rules,
regulations and the like relating to the offering and sale of the Securities to
the Purchasers.

 

(b)                 Use of Proceeds. The Company will use the proceeds from the
sale of the Securities for general corporate purposes, but not, directly or
indirectly, for (i) the satisfaction of any indebtedness of the Company or any
of its Subsidiaries, other than for trade payables incurred in the normal course
of business; and (ii) the redemption or repurchase of any securities of the
Company or any of its Subsidiaries.

 

(c)                Reservation of Shares(i)    . On and after March 31, 2017
until such time as the Warrant is no longer outstanding, the Company will
reserve from its authorized and unissued Common Stock a sufficient number of
shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant.

 

  7 

 

 

5.TRANSFER AGENT INSTRUCTIONS; LEGEND.

(a)                 Transfer Agent Instructions. The Company shall issue
irrevocable instructions to its transfer agent and any subsequent transfer agent
in a form acceptable to each of the Purchasers (the “Irrevocable Transfer Agent
Instructions”) to issue certificates, registered in the name of each Purchaser
or its respective nominee(s), for the Warrant Shares in such amounts as
specified from time to time by each Purchaser to the Company upon the exercise
of the Warrants (as the case may be). The Company represents and warrants that
no instruction other than the Irrevocable Transfer Agent Instructions referred
to in this Section 5(a), and stop transfer instructions to give effect to
Section 2(g) hereof, will be given by the Company to its transfer agent with
respect to the Securities, and that the Securities shall otherwise be freely
transferable on the books and records of the Company, as applicable, to the
extent provided in this Agreement and the other Transaction Documents. If a
Purchaser effects a sale, assignment or transfer of the Securities in accordance
with Section 2(g), the Company shall permit the transfer and shall promptly
instruct its transfer agent to issue one or more certificates in such name and
in such denominations as specified by such Purchaser to effect such sale,
transfer or assignment. In the event that such sale, assignment or transfer
involves Warrant Shares sold, assigned or transferred pursuant to an effective
registration statement or in compliance with Rule 144 (assuming the transferor
is not an affiliate of the Company), the transfer agent shall issue such shares
to such Purchaser, assignee or transferee (as the case may be) without any
restrictive legend in accordance with Section 5(c) below. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to a Purchaser. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5(a) will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5(a), that a Purchaser shall be
entitled, in addition to all other available remedies, to seek an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required.

 

(b)                 Legends. Each Purchaser understands that the Securities have
been issued (or will be issued in the case of the Warrant Shares) pursuant to an
exemption from registration or qualification under the 1933 Act and applicable
state securities laws, and except as set forth below, the Securities shall bear
any legend as required by the “blue sky” laws of any state and a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of such stock certificates):

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [EXERCISABLE] HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

  8 

 



 

(c) Removal of Legends. Certificates evidencing Securities shall not be required
to contain the legend set forth in Section 5(b) above or any other legend (i)
while a registration statement (including a Registration Statement) covering the
resale of such Securities is effective under the 1933 Act, (ii) following any
sale of such Securities pursuant to Rule 144 (assuming the transferor is not an
affiliate of the Company), (iii) if such Securities are eligible to be sold,
assigned or transferred under Rule 144 (provided that a Purchaser provides the
Company with reasonable assurances that such Securities are eligible for sale,
assignment or transfer under Rule 144 which shall not include an opinion of
counsel), (iv) in connection with a sale, assignment or other transfer (other
than under Rule 144), provided that such Purchaser provides the Company with an
opinion of counsel to such Purchaser, in a generally acceptable form, to the
effect that such sale, assignment or transfer of the Securities may be made
without registration under the applicable requirements of the 1933 Act or (v) if
such legend is not required under applicable requirements of the 1933 Act
(including, without limitation, controlling judicial interpretations and
pronouncements issued by the SEC). If a legend is not required pursuant to the
foregoing, the Company shall no later than two (2) Trading Days following the
delivery by a Purchaser to the Company or the transfer agent (with notice to the
Company) of a legended certificate representing such Securities (endorsed or
with stock powers attached, signatures guaranteed, and otherwise in form
necessary to affect the reissuance and/or transfer, if applicable), together
with any other deliveries from such Purchaser as may be required above in this
Section 5(c), as directed by such Purchaser, either: (A) provided that the
Company’s transfer agent is participating in the DTC Fast Automated Securities
Transfer Program and such Securities are Common Shares or Warrant Shares, credit
the aggregate number of shares of Common Stock to which such Purchaser shall be
entitled to such Purchaser’s or its designee’s balance account with DTC through
its Deposit/Withdrawal at Custodian system or (B) if the Company’s transfer
agent is not participating in the DTC Fast Automated Securities Transfer
Program, issue and deliver (via reputable overnight courier) to such Purchaser,
a certificate representing such Securities that is free from all restrictive and
other legends, registered in the name of such Purchaser or its designee (the
date by which such credit is so required to be made to the balance account of
such Purchaser’s or such Purchaser’s nominee with DTC or such certificate is
required to be delivered to such Purchaser pursuant to the foregoing is referred
to herein as the “Required Delivery Date”). The Company shall be responsible for
any transfer agent fees or DTC fees with respect to any issuance of Securities
or the removal of any legends with respect to any Securities in accordance
herewith.

 

  9 

 

 

6.MISCELLANEOUS.

(a)                 Governing Law; Jurisdiction; Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in The City of New York, for the adjudication
of any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b)                 Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

 

(c)                 Headings; Gender. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof. The terms “including,”
“includes,” “include” and words of like import shall be construed broadly as if
followed by the words “without limitation.” The terms “herein,” “hereunder,”
“hereof” and words of like import refer to this entire Agreement instead of just
the provision in which they are found.

 

(d)                 Severability. If any provision of this Agreement is
prohibited by law or otherwise determined to be invalid or unenforceable by a
court of competent jurisdiction, the provision that would otherwise be
prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of this Agreement so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question does not substantially impair
the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties. The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

  10 

 



 

(e)                 Entire Agreement; Amendments. This Agreement, the other
Transaction Documents and the schedules and exhibits attached hereto and thereto
and the instruments referenced herein and therein supersede all other prior oral
or written agreements between the Purchasers, the Company, its Subsidiaries,
their affiliates and Persons acting on their behalf solely with respect to the
matters contained herein and therein, and this Agreement, the other Transaction
Documents, the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein contain the entire understanding of
the parties solely with respect to the matters covered herein and therein.

 

(f)                  Notices. Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one (1) Business Day
after deposit with an overnight courier service with next day delivery
specified, in each case, properly addressed to the party to receive the same.
The addresses and facsimile numbers for such communications shall be:

 

If to the Company:

 

Pressure BioSciences, Inc.

14 Norfolk Avenue

South Easton, Massachusetts 02375
Telephone: (508) 230-1828
Attention: Chief Executive Officer

 

If to the Placement Agent:

 

Garden State Securities, Inc.

328 Newman Springs Rd.

3rd Floor

Red Bank, NJ 07701

Telephone: (732) 212-1029



If to a Purchaser, to its address and facsimile number set forth on the Schedule
of Purchasers, with copies to such Purchaser’s representatives as set forth on
the Schedule of Purchasers, or to such other address and/or facsimile number
and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by an overnight courier service shall
be rebuttable evidence of personal service, receipt by facsimile or receipt from
an overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

  11 

 

 

(g)                 Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns, including any purchasers of any of the Securities. The Company shall
not assign this Agreement or any rights or obligations hereunder without the
prior written consent of the Purchasers, including, without limitation, by way
of a Fundamental Transaction (as defined in the Warrants) (unless the Company is
in compliance with the applicable provisions governing Fundamental Transactions
set forth in the Warrants). A Purchaser may assign some or all of its rights
hereunder in connection with any transfer of any of its Securities without the
consent of the Company, in which event such assignee shall be deemed to be a
Purchaser hereunder with respect to such assigned rights.

 

(h)                 No Third Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

(i)                   Survival. The representations, warranties, agreements and
covenants shall survive the Tranche Closing Date. Each Purchaser shall be
responsible only for its own representations, warranties, agreements and
covenants hereunder.

 

(j)                  Further Assurances. Each party shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as any other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k)                 Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party. No
specific representation or warranty shall limit the generality or applicability
of a more general representation or warranty. Each and every reference to share
prices, shares of Common Stock and any other numbers in this Agreement that
relate to the Common Stock shall be automatically adjusted for stock splits,
stock combinations and other similar transactions that occur with respect to the
Common Stock after the date of this Agreement.

 

(l)                   Remedies. Each Purchaser and each holder of any Securities
shall have all rights and remedies set forth in the Transaction Documents and
all rights and remedies which such holders have been granted at any time under
any other agreement or contract and all of the rights which such holders have
under any law. Any Person having any rights under any provision of this
Agreement shall be entitled to enforce such rights specifically (without posting
a bond or other security), to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights granted by law.
Furthermore, the Company recognizes that in the event that it or any Subsidiary
fails to perform, observe, or discharge any or all of its or such Subsidiary’s
(as the case may be) obligations under the Transaction Documents, any remedy at
law may prove to be inadequate relief to the Purchasers. The Company therefore
agrees that the Purchasers shall be entitled to seek specific performance and/or
temporary, preliminary and permanent injunctive or other equitable relief from
any court of competent jurisdiction in any such case without the necessity of
proving actual damages and without posting a bond or other security.

 

  12 

 

 

(m)               Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company or any Subsidiary does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company or such Subsidiary (as the case may be), any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights

 

(p)       Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under the Transaction Documents are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as, and the Company
acknowledges that the Purchasers do not so constitute, a partnership, an
association, a joint venture or any other kind of group or entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
or entity with respect to such obligations or the transactions contemplated by
the Transaction Documents or any matters, and the Company acknowledges that the
Purchasers are not acting in concert or as a group, and the Company shall not
assert any such claim, with respect to such obligations or the transactions
contemplated by the Transaction Documents. The decision of each Purchaser to
purchase Securities pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser. Each Purchaser acknowledges that
no other Purchaser has acted as agent for such Purchaser in connection with such
Purchaser making its investment hereunder and that no other Purchaser will be
acting as agent of such Purchaser in connection with monitoring such Purchaser’s
investment in the Securities or enforcing its rights under the Transaction
Documents. The Company and each Purchaser confirms that each Purchaser has
independently participated with the Company and its Subsidiaries in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. The use of a single agreement to effectuate the
purchase and sale of the Securities contemplated hereby was solely in the
control of the Company, not the action or decision of any Purchaser, and was
done solely for the convenience of the Company and its Subsidiaries and not
because it was required or requested to do so by any Purchaser. It is expressly
understood and agreed that each provision contained in this Agreement and in
each other Transaction Document is between the Company, each Subsidiary and a
Purchaser, solely, and not between the Company, its Subsidiaries and the
Purchasers collectively and not between and among the Purchasers.

 

[signature pages follow]

 

  13 

 

 

IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Agreement to be duly executed as of as of _______ __,
2016.

 

  COMPANY:         PRESSURE BIOSCIENCES, INC.         By:   Name: Richard T.
Schumacher   Title: President and CEO

 

  14 

 

 

IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Agreement to be duly executed as of _______ __, 2016.

 

  BUYER:                   By:     Name:     Title:  

 

  15 

 

 

Schedule of Purchasers

 

(1)   (2)   (3)   (4)   (5)   (6)   (7) Buyer   Address and Facsimile Number  
Number of Units  

Number of

Common Shares

 

Number of

Warrant Shares

  Purchase Price   Legal Representative’s
Address and Facsimile
Number                                                                          
                                                                               
                                                                               

 



  16 

 

 